DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 08/05/2021. In virtue of this communication, claims 1 - 20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16, 18 and 19 of U.S. Patent No. 11109429. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are obvious modifications of the claims of U.S. Patent No. 11109429. Indeed, the claims of U.S. Patent No. 11109429 would anticipate the claims of instant application except the claims of instant application require the first message to be “a discovery message or a direct communication message”. However, these two types of messages encompass nearly all messages that may be sent between two devices in communication with each other. Therefore, it would have been obvious that the “indication information” message sent by the second terminal of claim 1 of U.S. Patent No. 11109429 would fall into one of these two types.
The correspondence of the claims is given by the following table:
Claims of U.S. Patent No. 11109429
Claims of instant application
1, 2, 7 and 8
1 and 18
3 – 6
2 – 5, respectively
9 – 16
6 - 13, respectively
18, 19
14, 15, respectively


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 depends from claim 14 and claim 14 indirectly depends from claim 3 which depends from claim 2. Claim 2 states:
“determining, by the first terminal, that a network on which the first terminal resides is the same as a network on which the second terminal currently resides, according to the indication information”

Claim 3 states:
“communicating, by the first terminal, with the network on which the first terminal and the second terminal currently reside, through the second terminal”

As may be seen, both claims 2 and 3 require the first and second terminals to be on the same network.
In contrast, claim 14 states:
“sending, by the first terminal, a fifth message to the second terminal, wherein the fifth message is used for rejecting to reside on the network on which the second terminal currently resides.”

And claim 15 states:
“wherein the fifth message further comprises a rejection reason and/or information of a network on which the first terminal resides, wherein the rejection reason comprises that networks on which the first terminal and the second terminal currently reside are different.”

As may be seen, both claims 14 and 15 require the first terminal and the second terminal to be on different networks.
Thus, while claims 2 and 3 require the first and second terminals to be on the same network, dependent claims 14 and 15 require the first and second terminals to be on different networks, contradicting the requirement of claims 2 and 3. Therefore, claims 14 and 15 fail to further limit the subject matter of the claim(s) upon which they depend, or fail to include all the limitations of the claim(s) upon which they depend.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As was explained in the rejection of same claims under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph above, the requirements of claims 14 and 15 appear to contradict those of claims 2 and 3 from which claims 14 and 15 depend. Particularly, it is not clear how the first and second terminals could be on different networks, as required by claims 14 and 15, and at the same time be on the same network, as required by claims 2 and 3. Perhaps, claims 14 and 15 should depend from a different claim?
As MPEP in 2173.06(II) states, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Therefore, claims 14 and 15 are not being treated on the merit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/008657 (references are given according to corresponding US 20170142653 (Qi)).
Regarding claims 1 and 18, Qi teaches “A method of device-to-device (D2D) relay communication, comprising:
receiving, by a first terminal (relay node 204 in FIG 2 and 3), indication information sent by a second terminal  (MTC UE 104 in FIG 2 and 3), wherein the indication information is used for indicating information of a network on which the second terminal currently resides (paragraph 0058: in step S2 the UE broadcasts a relay assist request message requesting relay node assistance together with its own ID and a cell ID (“the indication information”). Paragraph 0061: at step S10, the relay node 204 receives a relay assist request message, which may include a UE ID and a cell ID (“the indication information is used for indicating information of a network on which the second terminal currently resides”) from the UE 104 transmitted as a broadcast signal.); and
determining, by the first terminal, whether the first terminal and the second terminal reside on a same network according to the indication information  (paragraph 0062: At a first decision point S12 the relay node 204 determines whether the cell ID received from the MTC UE in the relay assist request message is the same as the cell ID of the current cell in which the relay node is deployed.),
wherein, receiving, by the first terminal, the indication information sent by the second terminal, comprises:
receiving, by the first terminal, a first message sent by the second terminal (paragraph 0058: in step S2 the UE broadcasts a relay assist request message. Paragraph 0061: at step S10, the relay node 204 (“the second terminal”) receives a relay assist request message, which may include a UE ID and a cell ID (“the indication information”) from the UE 104 transmitted as a broadcast signal.), wherein the first message comprises the indication information (paragraph 0058: the relay assist request message includes its own ID and a cell ID (“the indication information”)), and the first message is a discovery message (the UE 104 broadcasts a relay assist request message thus trying to discover any relays; therefore, it is “a discovery message”) or a direct communication message.”
Regarding claim 2, Qi teaches “wherein determining, by the first terminal, whether the first terminal and the second terminal reside on the same network according to the indication information, comprises:
determining, by the first terminal, that a network on which the first terminal resides is the same as a network on which the second terminal currently resides, according to the indication information (paragraph 0062: At a first decision point S12 the relay node 204 determines whether the cell ID received from the MTC UE in the relay assist request message is the same as the cell ID of the current cell in which the relay node is deployed. Paragraph 0063: S16. The relay node confirms that the UE 104 requesting uplink assistance is in the same cell as the relay node, by confirming that the cell ID received in the relay assist request message, broadcast from the UE 104 is the same as the cell ID received by the relay node 204 from an eNodeB).”
Regarding claim 4, Qi teaches “wherein the method further comprises: sending, by the first terminal, a second message to the second terminal, wherein the second message is used for indicating that the networks on which the first terminal and the second terminal currently reside are the same (paragraph 0066: The relay node 204 then sends back a relay response message, which may provide a positive indication to the UE 104 that the relay node 204 can act to assist the UE 104. The relay response message can include the relay node's own ID and an ID of the eNodeB to which it is connected which has been received from the eNodeB. Paragraph 0062: If the relay node is not in the same cell as the UE 104 requesting uplink assistance then processing terminates in step S14 via the `NO` branch. Therefore, the relay response message is sent back only when the networks are the same thus acting as at least an implicit indication. Also paragraph 0072: sending a relay response message 418 back to the MTC UE 104 providing a positive indication with its relay node ID.).”
Regarding claim 6, Qi teaches “wherein determining, by the first terminal, whether the first terminal and the second terminal reside on the same network according to the indication information, comprises: determining, by the first terminal, that networks on which the first terminal and the second terminal reside are different, according to the indication information (paragraph 0062: If the relay node is not in the same cell as the UE 104 requesting uplink assistance then processing terminates in step S14 via the `NO` branch. This means that it has been determined that the networks for different terminals “are different, according to the indication”).”
Regarding claim 19, Qi teaches “wherein the same network is any one of the following: a same beam, a cell (cell ID is used for the determination – see claim 1 above in this section), a base station, a core network, a Public Land Mobile Network (PLMN), a Tracking Area (TA), or a paging area.”
Regarding claim 20, Qi teaches “wherein the transceiver is further used for: receiving the indication information sent by the second terminal, under a situation that the second terminal is powered on (implicit: if it weren’t powered on it would not send any messages), or the resided network changes, or there is a relay service to be transmitted.”

Claims 1, 2, 6 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160007372 (Fujishiro).
Regarding claims 1 and 18, Fujishiro teaches “A method of device-to-device (D2D) relay communication, comprising:
receiving, by a first terminal (UE 100-2D in FIG 8), indication information sent by a second terminal  (UE 100-1D in FIG 8), wherein the indication information is used for indicating information of a network on which the second terminal currently resides (paragraph 0090: The UE 100-1D transmits a discovery-use signal including a serving cell identifier of the cell 1 (S101-1) (“the indication information is used for indicating information of a network on which the second terminal currently resides”) which is received by the UE 100-2D); and
determining, by the first terminal, whether the first terminal and the second terminal reside on a same network according to the indication information  (paragraph 0090: The UE 100-2D which receives the discovery-use signal determines whether a cell identifier of the cell 2, which is a serving cell of the UE 100-2D, coincides with the serving cell identifier included in the discovery-use signal (S102-2). Positive identification is disclosed in paragraph 0093),
wherein, receiving, by the first terminal, the indication information sent by the second terminal, comprises:
receiving, by the first terminal, a first message sent by the second terminal (paragraph 0090: The UE 100-2D which receives the discovery-use signal), wherein the first message comprises the indication information (paragraph 0090: The UE 100-1D transmits a discovery-use signal including a serving cell identifier of the cell 1 (S101-1)), and the first message is a discovery message (message S101-1 is clearly identified as discovery signal in FIG 8) or a direct communication message.”
Regarding claim 2, Fujishiro teaches “wherein determining, by the first terminal, whether the first terminal and the second terminal reside on the same network according to the indication information, comprises:
determining, by the first terminal, that network on which the first terminal resides is the same as a network on which the second terminal currently resides, according to the indication information (paragraph 0090: The UE 100-2D which receives the discovery-use signal determines whether a cell identifier of the cell 2, which is a serving cell of the UE 100-2D, coincides with the serving cell identifier included in the discovery-use signal (S102-2) which means that networks are the same. Positive identification is also disclosed in paragraph 0093).”
Regarding claim 6, Fujishiro teaches “wherein determining, by the first terminal, whether the first terminal and the second terminal reside on the same network according to the indication information, comprises: determining, by the first terminal, that networks on which the first terminal and the second terminal reside are different, according to the indication information (Fig 8, branch “NO” from S102-2. This means that it has been determined that the networks for different terminals “are different, according to the indication”).”
Regarding claim 19, Fujishiro teaches “wherein the same network is any one of the following: a same beam, a cell (cell ID is used for the determination – see claim 1 above in this section), a base station, a core network, a Public Land Mobile Network (PLMN), a Tracking Area (TA), or a paging area.”
Regarding claim 20, Fujishiro teaches “wherein the transceiver is further used for: receiving the indication information sent by the second terminal, under a situation that the second terminal is powered on (implicit: if it weren’t powered on it would not send any messages), or the resided network changes, or there is a relay service to be transmitted.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/008657 (references are given according to corresponding US 20170142653 (Qi)).
Regarding claim 3, Qi does not teach “communicating, by the first terminal, with the network on which the first terminal and the second terminal currently reside, through the second terminal.”
In Qi, based on the mapping in claim 1 of the “first terminal” receiving the indication information being relay node 204 in FIG 2 and 3, and the “second terminal” transmitting the indication information being MTC UE 104 in FIG 2 and 3, it is the “second terminal” which communicates with the network through the “first terminal”, as may be seen in FIG 4 as messages 426 and 428, also described in paragraph 0073.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to reverse the direction in which the indication information is transmitted and received, thus mapping the “first terminal” to MTC UE 104 and the “second terminal” to relay node 204 simply as design choice with predictable results since it has been held that a mere reversal of the essential working parts of a device is an obvious modification.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). In this alternative mapping, the MTC UE 104 being “the first terminal” is communicating “with the network on which the first terminal and the second terminal currently reside, through the second terminal”, which is relay node 204.
Additionally, this is shown in the embodiment in FIG 12 in which the relay nodes transmit 1204 “indication information”, thus being the “second terminal” and the MTC UE receive this “indication information”, thus being the “first terminal”. In this case, the “first terminal” communicates with the network through the “second terminal”, as the claim requires.
Regarding claim 5, Qi teaches “wherein the second message is a discovery message or a direct communication message (as may be seen from FIG 4, the message 418 is sent directly from the relay node to the requesting MTC UE, thus being “a direct communication message”).”
Regarding claim 7, Qi teaches “wherein after determining, by the first terminal, that the networks on which the first terminal and the second terminal reside are different, according to the indication information (paragraph 0062: If the relay node is not in the same cell as the UE 104 requesting uplink assistance then processing terminates in step S14 via the `NO` branch. This means that it has been determined “that the networks on which the first terminal and the second terminal reside are different, according to the indication information”)…”

Qi does not teach “the method further comprises: receiving, by the first terminal, indication information sent by other terminals, wherein the indication information is used for indicating information of networks on which the other terminals currently reside; and finding, by the first terminal, a terminal device on the same network as the first terminal according to the indication information sent by the other terminals.”
However, there are multiple second terminals UE 104 shown in FIG 2 seeking to utilize the relay node 204 to communicate with the base station 101.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, upon determining that a request for relay communication from a specific UE (such as, for example, for the leftmost UE 104 in FIG 2) cannot be fulfilled because the relay node and that specific user equipment reside on different networks, to utilize exactly same method as disclosed for specific combination of UE 104 – relay node 204, for other UE 104, such as the rightmost UE 104 and the UE 104 shown in the middle of FIG 2, as well, until a UE 104 residing on the same network is found so that the relay node 204 would be able to help that specific UE to communicate with the base station. Doing so would have simply expanded the method disclosed for a single user equipment to multiple others.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/008657 (Qi) as applied to claim 6 above, as may be evidenced by US 20170223753 (HÖGLUND) or US 20180092017 (Freda).
Regarding claim 16, Qi does not teach “sending, by the first terminal, a sixth message to the second terminal, wherein the sixth message is used for rejecting the first message.”
In Qi, if the cell IDs of the requesting device and the relay device are different, as shown in FIG 3 as S12, the process simply ends. However, sending a reply rejecting the connection is also well-known in the art, as may be evidenced by HÖGLUND, paragraph 0081: The relay device 122, 123 may decide to reject, or not respond to, the request from communication device 121. In other words, when the relay device decides not to provide the service, it may act in two alternative ways, by not responding to the requesting device, similar to Qi, or by explicitly rejecting it (“message is used for rejecting the first message.”). This may also be evidenced by Freda, par. 0101: The eNB may reject the connection of the remote WTRU with the mobile relay and provide a redirection message. The rejection may be sent by the eNB to the remote WTRU via the mobile relay. For example, the rejection may be sent first to the mobile relay WTRU and the mobile relay WTRU may forward the rejection to the remote WTRU. The latter message would represent “the sixth message is used for rejecting the first message”, where “the first message” would be connection request to the mobile relay.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize transmission of explicit rejection message by the relay device, as is well-known in the art evidenced by HÖGLUND or Freda, in the system of Qi. Doing so would have provided an explicit response to the requesting terminal so that it can be made aware that a relay terminal has heard but rejected the request. Doing so would have also provided a redirection message so that the terminal can take further steps in selecting an appropriate relay (see Freda, par. 0104, 0106 - 0107).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/008657 (Qi) evidenced by US 20170223753 (HÖGLUND) or US 20180092017 (Freda) as applied to claim 16 above, and further in view of US 20140148153 (Gleixner).
Regarding claim 17, Qi does not teach “wherein the sixth message comprises a rejection reason, wherein the rejection reason comprises that networks on which the first terminal and the second terminal currently reside are different.”
Gleixner appears to show the reason for rejection in the rejection message 602 shown in FIG 6, thus at least suggesting to include the reason for rejection in the message itself.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include in the rejection message the reason why the connection request was rejected (“wherein the sixth message comprises a rejection reason”) simply as design choice with predictable results. Doing so would have allowed the device requesting relay communication to know the reason why the request was rejected.
Further, in Qi, as shown in FIG 3 step S12, the connection request was rejected because cell IDs for the requesting device and the relay device are different (“networks on which the first terminal and the second terminal currently reside are different.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include, as the reason for the rejection message, an indication that the rejection was due to different cell IDs for the requesting device and the relay device. Doing so would have allowed the device requesting relay communication to know the particular reason why the request was rejected.

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160007372 (Fujishiro) as applied to claim 2, and further in view of WO 2016/008657 (references are given according to corresponding US 20170142653 (Qi).
Regarding claim 3, Fujishiro does not teach “communicating, by the first terminal, with the network on which the first terminal and the second terminal currently reside, through the second terminal.”
Qi in paragraphs 0039 – 0041 and FIG 2 discloses terminals 104 (which may be mapped in this claim to “the first terminal”) and relay terminal 204 (which may be mapped in this claim to “the second terminal”) communicating with the same network represented by the base station 101. In other words, the terminals 104 communicate with the same network through the relay terminal 204.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Qi communication of a terminal with the network using another terminal as a relay, in the system of Fujishiro. Doing so would have provided connectivity to the devices that may be disposed in a remote location such as a basement of a house or within a car and have limited transmission power which would otherwise have difficulty in communication (see Qi, paragraph 0040).
Regarding claim 4, Fujishiro does not teach “wherein the method further comprises: sending, by the first terminal, a second message to the second terminal, wherein the second message is used for indicating that the networks on which the first terminal and the second terminal currently reside are the same.”
Qi also teaches setting direct communication between devices. The method is shown in FIG 3 with corresponding description and also includes determination whether cell IDs are the same (see paragraphs 0062 - 0063).  Paragraph 0063: after confirming by the relay node (which may be mapped in this claim to “first terminal”) that the UE 104 requesting uplink assistance is in the same cell as the relay node, by comparing own cell ID and the cell ID received in the message, paragraph 0066: at S22, the relay node 204 (“first terminal”) then sends back a relay response message, which may provide a positive indication to the UE 104 (which may be mapped in this claim to “second terminal”) that the relay node 204 can act to assist the UE 104. The relay response message can include an ID of the eNodeB to which the relay node is connected. Paragraph 0062: If the relay node is not in the same cell as the UE 104, the processing terminates in step S14 via the `NO` branch. Therefore, the relay response message is sent back only when the networks are the same thus acting as at least an implicit indication. Also paragraph 0072: sending a relay response message 418 back to the MTC UE 104 providing a positive indication with its relay node ID.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Qi transmission of a confirmation message “indicating that the networks on which the first terminal and the second terminal currently reside are the same”, in the system of Fujishiro simply as design choice with predictable results, the results being letting the requesting terminal know that the relay device is available for direct communication with the requesting device.
Regarding claim 5, Fujishiro and Qi teach “wherein the second message is a discovery message or a direct communication message (Qi, FIG 4: the message 418 is sent directly from the relay node to the requesting MTC UE, thus being “a direct communication message”).”

Claims 1, 6, 8, 10, 11 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140274066 (Fodor) in view of US 20130183963 (Turtinen).
Regarding claims 1 and 18, Fodor teaches “A method of device-to-device (D2D) relay communication (FIGs 4 – 5 with corresponding description), comprising:
receiving, by a first terminal (first user equipment 10 shown in FIG 4 and 6), indication information sent by a second terminal  (paragraphs 0128 – 0130: Action 504. The first user equipment 10 may receive a beacon signal from the second user equipment 12 (“a second terminal”), comprising the second D2D capability information. The information may comprise the identification or location of the sending equipment or it may encode the identification of a service or service category that the sending equipment is able to provide.)…”
“…determining, by the first terminal, whether the first terminal and the second terminal reside on a same network according to the indication information  (paragraph 0109 – 0110: Action 414. The first user equipment 10 performs a cell change from the first radio network node 14 to the D2D capable radio network node 16. The cell change may be triggered by the user equipments detecting each other as candidates for a D2D communication. Paragraphs 0144: The first user equipment 10 may autonomously perform the cell change from the first radio network node 14 to the D2D capable radio network node 16,18. Paragraph 0146: the first user equipment 14 [read 10] may know from the cell ID whether the network node associated with that cell is D2D capable or not. Therefore, since the first user equipment 10 performs a cell change to the cell in which the second user equipment 12 resides, it means that it determines that the second user equipment 12 (“a second terminal”) is on a different network which is sufficient to meet the limitation “determining, by the first terminal, whether the first terminal and the second terminal reside on a same network according to the indication information”),
wherein, receiving, by the first terminal, the indication information sent by the second terminal, comprises:
receiving, by the first terminal, a first message sent by the second terminal, wherein the first message comprises the indication information (paragraphs 0128 – 0130: Action 504. The first user equipment 10 may receive a beacon signal from the second user equipment 12.), and the first message is a discovery message (paragraphs 0128 – 0130: Action 504. The first user equipment 10 may receive a beacon signal (“a first message”) from the second user equipment 12 (“a second terminal”), comprising the second D2D capability information (“the first message comprises the indication information”). Paragraph 0057: as part of a D2D discovery process, when a first user equipment 10 and a second user equipment 12 discover each other, they exchange information about the D2D capability of their respective serving network nodes 14,16. Also paragraphs 0098 and 0100 with respect to discovering each other. Therefore, this beacon signal “is a discovery message”) or a direct communication message.”

Fodor does not disclose “wherein the indication information is used for indicating information of a network on which the second terminal currently resides.”

In similar art, Turtinen teaches an inter-cell device discovery in device-to-device communication (see abstract). Paragraph 0031 and FIG 1 disclose a situation with two cells, each cell being served by one of the base stations eNB#1 and eNB#2, and four devices UE#1, UE#2, UE#3, and UE#4, each device residing in one of the two cells. Further, device UE#2 transmits a D2D discovery signal which is received by the device UE#1. This setup is similar to the setup in Fodor. Paragraph 0032 teaches that in terms of setting up a communication link between UE#1 and UE#2, it would be beneficial if these two devices were served by the same base station. Paragraph 0038: at 210, the D2D discovery signal from a device UE#2 residing in a cell of eNB#1 representing a non-serving cell of the device UE#1, is observed at/by the device UE#1 which resides in a cell of eNB#2 representing a serving cell thereof. Paragraph 0047: the D2D discovery signal may comprise a cell identifier (cell ID) of the non-serving cell, i.e. the cell in which the device resides, which has transmitted the D2D discovery signal (e.g. UE#2). This is the same as recited in the claim receiving “indication information sent by a second terminal, wherein the indication information is used for indicating information of a network on which the second terminal currently resides”. Paragraph 0047 further states that by means of such cell identifier, any reference to the non-serving cell of the device UE#1 may be accomplished, e.g. in terms of cell selection parameter/s, a cell selection process. Paragraphs 0038 – 0039: In the operation 220, one or more cell reselection parameters referring to the serving cell of the device UE#1 are modified on the basis of the observed D2D discovery signal. Cell reselection parameters refer to the serving cell of the device UE#1, i.e. they relate to a cell reselection process in terms of a reselection of the currently serving/residing cell.  In other words, while initially being in the cell of eNB#2, the device UE#1 receives the D2D discovery signal containing a cell identifier (cell ID) of the non-serving cell and based on this information the device UE#1 performs cell switching from the cell of eNB#2 to the cell of eNB#1. Thus, by deciding to switch to a different cell, the device UE#1 (“the terminal device”) is capable of determination that it resides on a different network (it resides on the network which is not “the same” as the network of the device UE#2 (“the second terminal”)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the method of determination whether the devices reside on the same network based on cell ID, as disclosed by Turtinen, in the system of Fodor with predictable results. Doing so would have provided a simple method of deciding on whether the devices reside in the same or different networks since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
A specific implementation of the teaching of Turtinen in the system of Fodor could be, for example, inclusion of the cell ID in the beacon signal transmitted by the second user equipment 12.
Regarding claim 6, Fodor in combination with Turtinen teaches “wherein determining, by the first terminal, whether the first terminal and the second terminal reside on the same network according to the indication information, comprises: determining, by the first terminal, that networks on which the first terminal and the second terminal reside are different, according to the indication information (Fodor: by autonomously performing, by the first user equipment 10, a cell change, triggered by the user equipments detecting each other as candidates for a D2D communication, as explained in the rejection of claim 1 above in this section, the first user equipment 10 thus determines that the networks on which it and the second user equipment 12 reside are different. Similarly, Turtinen, paragraphs 0038 – 0039 and 0047 disclose that it is on the basis of observed D2D discovery signal containing cell ID of the non-serving cell (“according to the indication information”), the cell reselection by the device UE#1 is performed).”
Regarding claim 8, Fodor in combination with Turtinen teaches “wherein the method further comprises: performing, by the first terminal, a residing action, wherein the residing action is used for making the first terminal reside on the network on which the second terminal currently resides (Fodor, paragraph 0109 – 0110: Action 414. The first user equipment 10 (“the first terminal”) performs a cell change from the first radio network node 14 to the D2D capable radio network node 16 “on which the second terminal [the second user equipment 12] currently resides”. Similarly, Turtinen, paragraphs 0038 – 0039: re-selecting, by the device UE#1, a different cell on which UE#2 resides).”
Regarding claim 10, Fodor teaches or fairly suggests “sending, by the first terminal, a third message to the second terminal, wherein the third message is used for indicating that the first terminal has successfully resided on the network on which the second terminal currently resides (Fodor, paragraph 0113 and FIG 4: Action 417. A D2D communication is established between the first user equipment 10 and the second user equipment 12, when the second user equipment 12 is served by the D2D capable radio network node 16. This is shown as a direct line between the first user equipment 10 and the second user equipment 12 in FIG 4. Since the D2D communication in Fodor may only be established when the first user equipment 10 successfully switches the networks to reside on the network on which the second user equipment 12 resides, establishing this D2D communication serves as an implicit indication “that the first terminal has successfully resided on the network on which the second terminal currently resides”. Further, the process of establishing D2D communication involves transmission of messages directly between the first and second user equipments 10 and 12. Therefore, the first message transmitted from the first user equipment 10 to the second user equipment 12 in the process of establishment D2D communication may be mapped to the recited in the claim “sending a third message to the second terminal” which will also at least implicitly indicate “that the first terminal has successfully resided on the network on which the second terminal currently resides”).”
Regarding claim 11, Fodor teaches or fairly suggests “wherein the third message is a discovery message or a direct communication message (as was explained in the rejection of claim 10 above, transmission of “the third message” takes place during establishment of D2D communication between the first and the second user equipments 10 and 12 and is shown as 417 in FIG 4 which is shown as “direct communication message” between the devices 10 and 12).”
Regarding claim 19, Fodor teaches “wherein the same network is any one of the following: a same beam, a cell, a base station (the network is represented by a specific base station 14 or 16 in FIG 4. The “same network” would be the network of the base station 14), a core network, a Public Land Mobile Network (PLMN), a Tracking Area (TA), or a paging area.”
Regarding claim 20, Fodor teaches “wherein the transceiver is further used for: receiving the indication information sent by the second terminal, under a situation that the second terminal is powered on (implicit: if it weren’t powered on it would not send any messages), or the resided network changes, or there is a relay service to be transmitted.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140274066 (Fodor) in view of US 20130183963 (Turtinen) as applied to claim 8, and further in view of WO 2016/008657 (references are given according to corresponding US 20170142653 (Qi).
Regarding claim 9, Fodor teaches “…that the first terminal performs the residing action successfully (for explanation please see rejection of claim 8 above).”
Fodor does not disclose “communicating, by the first terminal, with the network on which the second terminal currently resides, through the second terminal” upon successful residing.
Qi in paragraphs 0039 – 0041 and FIG 2 discloses terminals 104 and relay terminal 204 (“the second terminal”) communicating with the network on which the second terminal currently resides represented by the base station 101. In other words, the terminals 104 communicate with the same network through the relay terminal 204.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Qi communication of a terminal with the network using another terminal as a relay, in the system of Fodor. Doing so would have provided connectivity to the devices that may be disposed in a remote location such as a basement of a house or within a car and have limited transmission power which would otherwise have difficulty in communication (see Qi, paragraph 0040).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140274066 (Fodor) in view of US 20130183963 (Turtinen) as applied to claim 8, and further in view of US 20140148153 (Gleixner).
Regarding claim 12, Fodor teaches or fairly suggests “…that the terminal device fails in performing the residing action (Fodor, paragraph 0160: the first user equipment 10 relinquishes the existing link with the serving network node 14 and attempts to perform a connection re-establishment to the D2D capable network node 16,18 if the radio conditions (based on state of the art measurements, e.g. reference signal received power (RSRP) and/or reference signal received quality (RSRQ)) are such that the connection reestablishment (with the available transmit power budget and fulfilling bit error rate (BER) requirements) is possible to that cell. Paragraph 0161: The first user equipment 10 autonomously performs the RRC connection re-establishment to the D2D capable network node 16,18 if the radio conditions of the D2D capable network node 16,18 are also within acceptable limit, e.g. within the acceptable RSRP measurement value, available transmit power budget and fulfilling bit error rate (BER) requirements. Also paragraphs 0164 – 0170 regarding various conditions upon which the cell reselection may be performed. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the radio conditions within the cell served by the network node 16 may not be sufficient for the first user equipment 10 to perform the cell reselection. In this case, the first user equipment 10 “fails in performing the residing action”).”
Fodor does not teach “sending, by the first terminal, a fourth message to the second terminal, wherein the fourth message is used for indicating” that the terminal did not switch the cells.
Gleixner in paragraph 0035 teaches that when, in response to receiving paging signal to establish D2D communication, MTC gateway decides that a D2D should be rejected, for example, no active radio resource control (RRC) connection available or MTC gateway overloaded, the MTC gateway sends a beacon signal with paging rejection to MTC device (labeled as 602). As is also disclosed in paragraph 0032, if the response indicates that the probe/beacon signal with paging request has been rejected, the MTC device proceeds to set up a direct cellular connection as shown in step 409.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Gleixner transmission of a signal rejecting request to establish D2D communication back to the device which requested, in the system of Fodor. Doing so would have provided a way to inform the requesting device that no D2D communication is to be established and instead, direct cellular connection to be set up (see Gleixner, par. 0032).
When the teaching of Gleixner is applied to the system of Fodor, when the first user equipment 10 decides not to switch the cells because of insufficient radio conditions in the cell served by the radio network node 16, it would be similar to disclosed by Gleixner reason of no active radio resource control (RRC) connection available to the radio network node 16 simply because the first user equipment did not switch the cells from the network node 14 to the network node 16. Therefore, the rejection message would at least implicitly indicate “that the terminal device fails in performing the residing action”.
Regarding claim 13, Fodor in combination with Gleixner does not explicitly teach “wherein the fourth message comprises a failure reason and/or information of a network on which the first terminal currently resides, wherein the failure reason comprises at least one of the following:
a channel quality of the network on which the second terminal currently resides does not meet a preset condition, and the network on which the second terminal currently resides does not allow the terminal device to access.”
However, as was explained in the rejection of claim 12 above, it would have been obvious to a person of ordinary skill in the art that the first user equipment 10 may decide to not switch the cells if the radio conditions within the cell served by the network node 16 may not be sufficient. Specifically, Fodor discloses evaluation of such parameters for the cell to be switched to as reference signal received power (RSRP) and/or reference signal received quality (RSRQ) (corresponds to claimed “a channel quality of the network on which the second terminal currently resides”). In other words, if any of these measurements do not show sufficient results (“a preset condition”), the first user equipment 10 may decide to not switch the cells.
On the other side, Gleixner appears to show the reason for rejection in message 602 shown in FIG 6, thus at least suggesting to include the reason for rejection in the message itself.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include the measurements of at least RSRQ in the rejection message (“wherein the fourth message comprises a failure reason” “wherein the failure reason comprises at least one of the following: a channel quality of the network on which the second terminal currently resides does not meet a preset condition”) simply as design choice with predictable results. Doing so would have allowed the device requesting D2D communication to know the reason why the request was rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648